Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

RANDY J. SPITAELS                               MATTHEW A. YEAKEY
Kindig & Sloat, PC                              JONATHAN R. SLABAUGH
Nappanee, Indiana                               Sanders Pianowski, LLP
                                                Elkhart, Indiana

                                                                        Aug 29 2014, 9:30 am
                              IN THE
                    COURT OF APPEALS OF INDIANA

JULIANNA EAGAN, formerly                        )
JULIANNA PACIORKOWSKI,                          )
                                                )
       Appellant- Petitioner,                   )
                                                )
              vs.                               )       No. 20A03-1312-DR-493
                                                )
CHRISTOPHER PACIORKOWSKI,                       )
                                                )
       Appellee- Respondent.                    )


                 APPEAL FROM THE ELKHART SUPERIOR COURT
                      The Honorable Stephen R. Bowers, Judge
                          Cause No. 20D02-0502-DR-98



                                      August 29, 2014


             MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Judge
                                  Case Summary and Issues

       Julianna Eagan (“Mother”) appeals the trial court’s determination that her daughter,

J.P., repudiated her relationship with Christian Paciorkowski (“Father”) and that Father

was no longer obligated to pay J.P.’s educational expenses. Mother raises two issues for

our review: whether the trial court erred in modifying and terminating its college expense

order when Father did not present evidence of a substantial and continuing change in

circumstance; and whether the trial court erred in finding J.P. had repudiated her

relationship with Father. Concluding the trial court did not err, we affirm.

                                 Facts and Procedural History

       J.P. was born in 1993 to Mother and Father. Mother and Father divorced in 2005,

and Mother was granted custody of J.P. and her younger sister; Father was also granted

parenting time. Father and J.P.’s relationship had its ups and downs, but their relationship

seemed to be improving between May 2010 and March 2012. Father attended some

football games where J.P. was cheerleading, took her senior pictures in the fall of 2011,

and took her prom pictures in the spring of 2012. Father and J.P. spoke by telephone and

text message during this time. One evening in March 2012, J.P. used Father’s garage to

prepare phonebooks for delivery for her part-time job and then spent the night. J.P.

declined her father’s invitation to return to his house for lunch the next day.

       Mother invited Father to J.P.’s high school graduation, but rescinded that invitation

at J.P.’s request. J.P. felt that her father had not helped her succeed to that point in her life,

and he did not deserve to share in her accomplishment. The last time J.P. and Father



                                                2
communicated was in March 2012 when J.P. was preparing the phonebooks in Father’s

garage.

       On June 26, 2012, Mother, pro se, filed a Motion for Educational Support Order,

requesting that Father be ordered to help pay for J.P.’s college expenses. On July 30, the

court ordered Father to pay J.P.’s expenses in the amount of $1,686 for the 2012/2013

school year, with the 2013/2014 amount to be determined at a later date, based on the

parties’ ability to pay. Mother then filed a contempt petition in February 2013 alleging

Father had failed to comply with the court’s college expense order, among other things.

The court heard arguments, then set a review hearing for July 15, 2013. Mother, in the

interim, filed another Motion for Educational Support Order that was nearly identical to

the one filed a year prior. At the July 15 hearing, the court found Father still owed Mother

money for J.P.’s 2012/2013 school expenses, but continued determination on Mother’s

second motion to July 29, then August 16.

       At the hearing, J.P. testified that Father’s alcohol consumption had placed a strain

on their relationship in the past, and that she would be willing to have more of a relationship

with Father only if he stopped drinking. She also acknowledged that in the past she had

expressed a desire not to have a relationship with Father. J.P. also admitted that not inviting

Father to graduation was not based on Father’s alcohol use. Mother also testified, stating

J.P. had not spoken kindly of Father in the past, and that J.P. told her she did not want to

have a relationship with him.

       The court allowed the parties to submit additional authority after the hearing, then

ruled on October 6, 2013, that J.P. had repudiated her relationship with Father and Father

                                              3
had no obligation to pay J.P.’s education expenses incurred after August 13, 2013. Mother

filed a motion to correct errors, and a motion for reconsideration of the ruling on the motion

to correct errors, both of which were denied. Mother now appeals.

                                           Discussion and Decision

                              I. Error in Modification of July 2012 Order

                                            A. Standard of Review

         We review a trial court’s decision to order the payment of post-secondary education

expenses for an abuse of discretion. Hirsch v. Oliver, 970 N.E.2d 651, 662 (Ind. 2012).

                                B. Substantial Change in Circumstances

         Mother argues the trial court abused its discretion in terminating the educational

support order because Father did not show a substantial change in circumstances to warrant

termination or modification. See Ind. Code § 31-16-8-1(b); Svenstrup v. Svenstrup, 981

N.E.2d 138, 144-45 (Ind. Ct. App. 2012). Generally, orders for educational expenses are

modifiable because they are in the nature of child support. Id. at 145. Mother believes

Father “sought the modification and termination of the Trial Court’s July 30, 2012 college

expense order on the basis that J.P. had repudiated her relationship with him. The burden

of establishing the requisite change in circumstances making the . . . college expense order

unreasonable was on [Father].” Brief of Appellant at 14.1 The record reflects it was

actually Mother who sought the modification of the order, not Father, by filing her Motion


          1
            Mother makes a preliminary argument that Father was barred from raising the defense of repudiation during
the 2013 proceeding because it had been considered and rejected by the trial court during the 2012 proceeding. Mother
raised this issue for the first time in her Motion for Reconsideration of Ruling on Motion to Correct Errors. “A party
may not raise an issue for the first time in a motion to correct error or on appeal.” Troxel v. Troxel, 737 N.E.2d 745,
752 (Ind. 2000). The issue is forfeited on appeal.

                                                          4
for Educational Support Order. Though Mother argues her motion should have been

treated merely as a proactive request to fix the 2013/2014 amount in accordance with the

July 30, 2012 order, Mother’s motion did not request that treatment. Additionally, Father

argued repudiation, not a substantial change in circumstances, in asking the trial court to

deny Mother’s request. Repudiation is a defense to an educational support order. Lovold

v. Ellis, 988 N.E.2d 1144, 1150 (Ind. Ct. App. 2013). Father was not the party petitioning

for a modification, so he was not required to prove a substantial change in circumstances;

he only had to prove his defense of repudiation. The trial court did not abuse its discretion

by not holding Father to this standard.

                              II. Repudiation of Relationship

                                  A. Standard of Review

       Mother also argues the trial court erred in finding J.P. repudiated her relationship

with Father. We will set aside a trial court’s findings of fact and conclusions only if they

are clearly erroneous, “that is, if the record contains no facts or inferences supporting

them.” Norris v. Pethe, 833 N.E.2d 1024, 1032 (Ind. Ct. App. 2005). Findings are clearly

erroneous when we are firmly convinced a mistake has been made. Lovold, 988 N.E.2d at

1150. We neither reweigh the evidence nor assess the credibility of witnesses; we instead

consider only the evidence most favorable to the judgment. Svenstrup, 981 N.E.2d at 143.

We will affirm a trial court’s finding of repudiation as long as the record supports it.

Lovold, 988 N.E.2d at 1151.




                                             5
                                    B. J.P.’s Repudiation

       A court may enter an educational support order for a child’s post-secondary

education under Indiana Code section 31-16-6-2(a)(1). Repudiation is a complete defense

to such an order.     McKay v. McKay, 644 N.E.2d 164, 168 (Ind. Ct. App. 1994).

Repudiation occurs when a child completely refuses to participate in a relationship with

his or her parent. Norris, 833 N.E.2d at 1033. When a child repudiates his or her

relationship with a parent, the parent must be allowed to dictate the effect of the repudiation

on the parent’s contributions to college expenses. McKay, 644 N.E.2d at 166.

       The focus should be on the child’s behavior as an adult: we certainly will
       not consider pre-majority attitudes and behavior, as we all recognize that the
       maturity and restraint which can be expected of adults is not appropriately
       applied to evaluate children. But to extend this parental amnesty beyond the
       age of majority would be irresponsible. By college age, children of divorced
       parents must be expected to begin to come to terms with the reality of their
       family’s situation. They must begin to realize that their attitudes and actions
       are their individual responsibilities. Whatever their biases and resentments,
       while one can understand how they got that way, when they become adults
       it is no longer appropriate to allow them to stay that way without
       consequence.

Lovold, 988 N.E.2d at 1150 (quotations omitted).

       Mother challenges the trial court’s statement in its “Discussion and Order” which

reads, “Although Father testified that he is no longer drinking, [J.P.] has not been moved

by that declaration to resume a relationship with [Father].” Appendix of Appellant at 33.

Mother correctly points out that Father did not testify at that hearing; rather, Mother

testified Father told her he is no longer drinking. This was an error by the trial court, but

it was not so great as for us to find the judgment clearly erroneous. J.P. testified she did

not presently want a relationship with Father, and had made little to no effort to contact

                                              6
Father after her eighteenth birthday. She did not feel Father deserved to be at her high

school graduation because he had not helped her to be successful to that point in her life.

Though Mother attempted to contact Father to discuss J.P., Mother’s acts do not make up

for lack of contact on J.P.’s part.

       Mother’s remaining arguments ask us to reweigh the evidence and judge J.P.’s

credibility to instead find that J.P. is open to a continuing relationship with Father. This

we cannot do. Svenstrup, 981 N.E.2d at 143. The evidence supports the trial court’s

finding of repudiation. It did not err when it determined J.P. repudiated her relationship

with Father and Father was no longer obligated to pay J.P.’s educational expenses from

August 13, 2013, forward.

                                        Conclusion

       Concluding the trial court did not err in finding J.P. repudiated her relationship with

Father and terminating the college expense order, we affirm.

       Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                              7